UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 19, 2005 SANGUI BIOTECH INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Colorado (State or Other Jurisdiction of Incorporation) 000-2127184-1330732 (Commission File Number)(IRS Employer Identification No.) Alfred-Herrhausen-Str. 44, 58455 Witten, Germany (Address of Principal Executive Offices) (Zip Code) 011-49-2302-915-204 (Registrant's Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Distribution Agreement with Karl Beese GmbH On April 14, 2005, the Company entered into a distribution agreement with Karl Beese GmbH.Under the distribution agreement, Karl Beese GmbH will have exclusive rights to market and distribute the Company’s Chitosan based wound pads to Europe for a period of five years from execution. A copy of the Distribution Agreement is attached hereto and incorporated herein by this reference as Exhibit 99.1. Loan Agreement with FID Esprit AG On April 4, 2006, the Company entered into a loan agreement with FID Esprit AG.
